      Case 1:18-cr-00309-LMM-LTW Document 97 Filed 04/15/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION



 UNITED STATES OF AMERICA,

 v.                                            CRIMINAL ACTION NO.
                                               1:18-cr-309-LMM-LTW-1
 CHALMER DETLING, II,
              Defendant.


                                    ORDER

      This criminal action comes before the Court on the Government’s Consent

Motion to Continue Trial [96]. This case is currently on the Court’s June 23, 2021

trial calendar. For good cause shown, the Court GRANTS the Government’s

Consent Motion to Continue Trial [96]. The Court will reschedule the trial for

Tuesday, September 7, 2021 at 9:30 a.m. The pretrial conference will be reset for

Tuesday, August 31, 2021 at 10:00 a.m.

      The Court finds that the ends of justice served by taking such action

outweigh the best interest of the public and the defendant in a speedy trial as

allowed in 18 U.S.C. § 3161(h)(7)(A).

      IT IS HEREBY ORDERED that the above styled criminal action be

continued and that the period of time between May 3, 2021 and September 7,

2021, is excluded from the Speedy Trial Act.
Case 1:18-cr-00309-LMM-LTW Document 97 Filed 04/15/21 Page 2 of 2




IT IS SO ORDERED, this 14th day of April, 2021.


                             _________________________
                             LEIGH MARTIN MAY
                             UNITED STATES DISTRICT JUDGE




                             Page 2
